Citation Nr: 1636612	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 30 percent for incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, excluding the period from February 17, 2005 to March 31, 2005, when a temporary total disability rating was in effect.

3.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the right (major) arm, Muscle Group (MG) VI.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of one hand.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO continued 30 percent and 10 percent disability ratings assigned to the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, and residuals of a SFW of the right (major) arm MG VI, respectively.  Additionally, a temporary convalescent evaluation of 100 percent was assigned from February 17, 2005 to March 31, 2005.  The prior 30 percent rating was continued effective April 1, 2005.  The RO also denied service connection for a cervical spine disability, to include as secondary to the service-connected right radial nerve disability, and SMC based on loss of use of one hand.  

In December 2013, and March 2016, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disorder that was caused by his service, or that was caused or aggravated by a service-connected disability.

2.  The Veteran's right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, is shown to have been productive of complaints of pain, weakness, and numbness, but not more than moderate incomplete paralysis, neuritis, or neuralgia.

3  The Veteran's service-connected residuals of a shell fragment wound (SFW) of the right (major) arm, MG VI, is shown to be productive of complaints of              pain, and some decreased sensation, but not more than a moderate muscle injury.  

4.  The Veteran's right (major) hand is not shown to have sustained a loss of effective function such that it would be equally well-served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 30 percent for Veteran's right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8514, 8614, 8714, 8515, 8615, 8715 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected residuals of a shell fragment wound of the right (major) arm, Muscle Group VI, have not been met.  38 U.S.C.A. §§  1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5206, 5207, 5306 (2015).

4.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. 
 § 1114(k) for loss of use of the Veteran's right (major) hand has not been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.350 (a)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran is seeking service connection for a cervical spine disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for coronary artery disease status post coronary artery bypass graft, "right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome," "residuals of a shell fragment wound of the right (major) arm, Muscle Group (MG) VI," "scar, residual, shell fragment wound, medial aspect of right arm," and residuals, cardiac surgery scar.    

The Veteran's service treatment records show that in July 1970, he sustained a shrapnel wound to his right arm during service in Vietnam.  A MEB-PEB (medical evaluation board - physical evaluation board) examination report, dated in November 1970, shows that the Veteran's neck was clinically evaluated as normal.  A Physical Evaluation Board report, dated in January 1971, notes radial nerve, right, major, paralysis of, complete, secondary to fragment wound.    

As for the post service medical evidence, VA progress notes, dated in 2004, show treatment for complaints of neck pain.  

A VA muscles examination report, dated in December 2008, contains a diagnosis of cervical spondylosis.  The examiner concluded that the Veteran's neck condition had not been caused by his service-connected incomplete right radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.  The examiner explained that a peripheral nerve injury does not cause neck pain and does not lead to degenerative changes in the spine, providing evidence against this claim.  

A March 2009 report shows treatment for a reported one-year history of neck pain.  An MRI (magnetic resonance imaging) study was noted to show disuse degenerative disease with mild central C4-5 disc bulge and multiple osteophytes scattered throughout the cervical spine in multiple foramina, and canal stenosis at C3-4, C4-5, and C5-6.  The diagnosis was cervical spondylosis with early myelopathy.  

A January 2013 report notes a history of having a "wrecking broom" fall on his head and that he had received stiches.  

A VA MRI for the cervical spine, dated in May 2013, contains an impression noting multi-level degenerative findings with canal and foraminal narrowing, greatest at the C4-5 level.  Thereafter, VA progress notes include notations of cervical radiculopathy.  

With regard to private treatment, a report from S.B., M.D., dated in June 2012, notes a history of a shell fragment wound to the right upper extremity in 1970, with no prior history of neck pain, which had developed "more recently" and "as he has aged."  He was also noted to have a "history of trauma to his neck secondary to altercation remotely."  An April 2012 MRI contained an impression noting a small right lateral disc protrusion at C7-T1, degenerative change at C6-7, and moderate canal stenosis at C4-5 with mild cord atrophy.  The relevant aspect of the impression was cervical spinal cord stenosis.  

A VA neck disability benefits questionnaire (DBQ), dated in January 2014, shows the following: the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The diagnosis was degenerative disc disease of the cervical spine.  The Veteran reported a one-year history of neck stiffness, limitation of motion, and neck pain going down both arms.  The Veteran's relevant medical history was summarized, to include an inservice examination, dated in November 1970, was negative for a neck condition.  A November 2004 VA X-ray showed moderate degenerative disc disease at all levels, although this was not well-demonstrated below C-6.  A September 2008 MRI was noted to contain an impression noting multi-level neural foraminal narrowing and central canal narrowing.  The examiner concluded that the Veteran's cervical spine condition was not caused by a disease or injury incurred in active service, and that it had not been caused or aggravated (chronically worsened) by his service-connected incomplete right radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.  The examiner explained that there is no objective evidence of cervical spine degenerative disc disease during active duty service and that the Veteran's separation examination report was silent as to this condition.  In addition, there is no rational scientific basis, to include in literature, and the Veteran's medical history and examination experience, for attributing a cause and effect, or  aggravation of, cervical spine disease to his service-connected right radial nerve injury (which is healed), or to his carpal tunnel syndrome.  Those conditions are anatomically distant, with totally different pathophysiological mechanisms, and are totally unrelated.  The Veteran's cervical spine condition is consistent with aging and the accumulated stresses and strains of daily and occupational activities over many years.  

The Board finds that the claim must be denied.  There is no evidence of treatment for neck symptoms during service, or a diagnosed neck condition during service.  The residuals of the Veteran's shell fragment wound to the right arm have been discussed; they do not contain evidence of neck symptomatology.  Therefore, a chronic neck condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

A neck disability is first shown many years after service, there is no evidence of cervical spine arthritis within a year of separation from service, and there is no competent opinion of record in support of the claim on a direct or presumptive basis.  The only competent opinions are found in the January 2014 VA neck DBQ, and this opinion weighs against the claim.  The January 2014 VA opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's records, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, service connection for a neck disability on a direct or presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

It is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim. 

The Veteran primarily argues that his neck disability has been caused or aggravated by his service-connected right upper extremity disabilities, such that service connection for a neck disability is warranted on a secondary basis.  This claim must also be denied.  There is no competent evidence associating a neck disability with his service-connected right arm disabilities.  The only competent opinions are found in the December 2008 VA examination report, and the January 2014 VA neck DBQ, and these opinions weigh against the claim.  In particular, the January 2014 opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's records, and as the opinion is accompanied by a sufficient explanation and findings.  Prejean; Neives- Rodriguez.  Therefore, service connection for a neck disability on a secondary basis is not warranted.  38 C.F.R. § 3.310.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  A neck disability is not shown during service, or until well after service.  The Veteran's self-reports, as recorded in his medical histories, show that he has not asserted that he had neck symptoms during service, or for many years following service.  Etiological opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, and/or due to service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).   

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

The Veteran asserts that he is entitled to increased ratings for his service-connected 
right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, and residuals of a SFW of the right (major) arm, MG VI.  In an April 2014 written statement to VA, the Veteran maintained that he continued to have severe pain in his right arm that required the use of Tramadol, and that he was unable to use his hands.  He related that he was going to the VA pain clinic in thirty (30) days for his right arm. See Veteran's handwritten statement to VA, labeled as "Correspondence" and uploaded to his Veteran's Veterans Benefits Management System (VBMS) record on April 17, 2014.

As for the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment reports regarding his initial injury were previously discussed.  They also include a November 1970 report which notes that he initially had a total radial nerve palsy with a partial transection of the radial nerve, that his wounds had healed well, and that his motor function was slowly improving.  He had a limitation of motion in his right wrist and fingers, with decreased sensation over the radial half of his right hand, particularly over the thumb.  He had a severe right radial nerve palsy.  He was determined to be unfit for duty due to his wounds.  Following service, a May 1971 VA examination report noted that he had regained a great amount of right wrist movement, with no wrist drop.  There was some numbness in the fingers, and weakness at the right wrist.  His right radial nerve palsy was characterized as incomplete, and recovering.  

A March 1976 VA examination report noted 4+/5 strength at the right wrist, with strength in all other extremities within normal limits.  There was no atrophy or limitation of motion of the right arm.  The report contained a diagnosis of old traumatic radial nerve palsy on the right, with good resolution with only minor weakness remaining.  It noted that there was no pain, causalgia, or limitation of motion in the right arm.  

His disability was characterized as "mild." 

VA progress notes, dated in 2004, show treatment for complaints of neck pain, with diagnoses of carpal tunnel syndrome.  

An October 2004  VA examination report noted mild weakness of wrist and finger extension, and flexion strength of 5/5.  There was some decreased right hand sensation, but no hand atrophy.  The diagnosis was severe right carpal tunnel syndrome, right radial mononeuropathy and residuals of muscle injury secondary to shrapnel wound.  His nervous symptoms were noted to be "somewhat worsening," and his arm was noted to be "getting somewhat worse and is giving him some problems."

In February 2005, the Veteran underwent a right carpal tunnel release.  

With regard to the administrative history of these disabilities, in July 1971, the RO granted service connection for incomplete right radial nerve palsy, evaluated as 20 percent disabling, and residuals, shell fragment wound, right arm, Muscle Group VI, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c). 

In September 2004, the Veteran filed claims for increased ratings.  In November 2004, the RO granted the claims, to the extent that it granted service connection for carpal tunnel syndrome of the right upper extremity, combined the rating for the Veteran's carpal tunnel syndrome with his right radial nerve palsy, and assigned a 30 percent rating.  There was no appeal, and the RO's decision became final.  Id.

In June 2008, the Veteran filed claims for increased ratings.  In  March 2009, the RO granted a temporary total (100 percent) evaluation for the period from February 17, 2005 to March 31, 2005, with a 30 percent rating assigned as of April 21, 2005, and denied the claim for an increased rating for residuals of a SFW of the right (major) arm, MG VI.  The Veteran has appealed.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

A.  Right (Major) Radial Nerve Palsy, Medial Nerve Impairment, CTS

As an initial matter, a temporary total rating is in effect from February 17, 2005 to March 31, 2005.  See 38 C.F.R. § 4.30.  The increased rating claim is therefore moot during this time period. 

The RO has evaluated the Veteran's right upper extremity disability under 38 C.F.R. § 4.124a , Diagnostic Codes (DC) 8514- 8515 (paralysis of the median nerve).  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317   (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 8514 represents of the paralysis of the musculospiral nerve (radial) nerve, and DC 8515 represents paralysis of the median nerve, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

The criteria for evaluating the severity or impairment of the musculospiral (radial) nerve is set forth under Diagnostic Code 8514.  Under DC 8514, a 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  A 50 percent rating requires severe incomplete paralysis of the radial nerve in the major extremity.  38 C.F.R. § 4.124a , DC 8514.  

Diagnostic Codes 8614 and 8714 address the criteria for evaluating neuritis and neuralgia of the radial nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a , DCs 8614, 8714 (2015). 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When  the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015).  It is noted that the Veteran is right-handed.  See January 2014 VA muscle DBQ. 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

VA progress notes dated during the period in issue, include several reports which show that the Veteran complained of symptoms that included constant tingling, pain, and numbness in his right upper extremity from his shoulder to his fingers.   

VA EMG (electromyogram) reports dated in 2008 note chronic severe right median mononeuropathy at the wrist (CTS), and chronic right radial mononeuropathy and no evidence of cervical radiculopathy, with evidence of axonal loss and reinnervation.  

A VA muscles examination report, dated in December 2008, notes complaints of increasing generalized right upper extremity weakness, with paresthesias of the right hand at the radial side on both the palmar and dorsal side.  He reported having trouble gripping objects.  He denied joint pain or limitation of motion.  He reported having a near-complete recovery of right arm strength following his inservice shrapnel wound, and significant improvement in his hand symptoms and numbness following his carpal tunnel surgery (in 2005).  

On examination, there was 5/5 strength in the bilateral upper extremities, to include the wrist, and hand intrinsics.  There was a normal range of motion in the elbows.  Sensation was diminished to light touch and vibratory sense in both median and radial distribution.  Proprioception and pin prick sensation were intact.  For the right upper extremity, reflexes were 1+, and absent at the triceps.  There was no evidence of any atrophy.  The diagnosis was incomplete right radial nerve palsy, and medial (median) nerve impairment, carpal tunnel syndrome.  

VA progress notes, dated in 2009, show complaints that included right upper extremity pain down the right lateral forearm more than the medial forearm, and into the thumb and index finger.  Strength was -5/5 throughout the  bilateral upper extremities, except for 4/5 strength at the right APB (abductor pollicis brevis).  Sensation was decreased.  Reflexes were absent at the right biceps, and trace at the triceps.   

Private treatment records from S.B., M.D., dated in 2012, show complaints of pain radiating from the neck down to the right hand.  On examination, there was 5/5 strength in the upper extremities, with normal bulk and tone, and a normal sensory examination.  There was a finding of mildly decreased grip strength, "but overall no other focal deficits identified."  There was also a finding of impaired right hand and right upper extremity sensation with paresthesia and decreased sensation in the median nerve distribution of the right hand, with fully intact radial nerve function bilaterally with extension at the elbow and at the wrist without focal deficits.  Coordination was intact for fine and gross motor function in the hands and upper extremities, bilaterally.  There was no hyper-reflexia in the upper extremities.  The impression noted no electrodiagnostic evidence consistent with median neuropathy at the right wrist, no electrodiagnostic evidence consistent with cervical radiculopathy, and right upper extremity pain and discomfort.  The report notes that with regard to his old shrapnel wound in the right triceps area, he had intact radial sensory nerve studies and normal clinical function of the radial motor nerve.  

VA reports dated thereafter note that sensation was intact to light touch, with normal gross strength, and grossly normal ranges of motion; there was no hand atrophy.   See e.g., reports, dated in March, April and June of 2013.  A March 2013 report notes that he had retired from a large company in 1994 after back surgery.  However, there were findings in March of strength of finger extension was 4/5, 4+ to -5/5 for bilateral thumb abduction, finger abduction, and right wrist extension, and otherwise 5/5 in the bilateral upper extremities.  There was some subjectively decreased sensation at the right lateral arm and forearm that was not reproducible on repeat testing.  In April 2013, it was determined that surgical intervention was not recommended.  There was normal sensory and motor examinations in all extremities, with 2/3 grip strength bilaterally, 3/3 upper extremity strength.  The Veteran was wearing bilateral hand splints.  In  June 2013, the Veteran was started on Gabapentin for neuropathic pain.  

A March 2013 VA EMG notes complaints of worsening symptoms, to include complaints of numbness and paresthesias in the bilateral fifth digits and the medial border of the bilateral hands.  The impression was an abnormal study, with no definitive evidence of right median neuropathy at the wrist, no evidence of ulnar nerve compression neuropathy at either elbow of Guyon's canal, and chronic neurogenic changes along the radial nerve distribution, and no evidence of acute cervical radiculopathy involving the upper limb.  

A VA peripheral nerves DBQ, dated in January 2014, shows that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The Veteran reported an employment history that included 25 years as a mill operator and that he stopped working due to back symptoms, followed by receiving benefits from the Social Security Administration in 1994.  He stated that he lives alone and that he is independent with self-care, driving, house chores and yardwork.  He lives on five acres of land and plants produce on 1/4-acre.  He complained of symptoms that included chronic pain from his shoulder on down that had steadily been getting worse, with use of Tramadol, and bilateral hand numbness.  He said that VA physicians had told him that his inservice radial nerve injury had grown back but that he had scar tissue pressing upon it.  The report notes the following for the right upper extremity: there was no constant pain, paresthesias, or dysthesia.  There was severe intermittent pain, and mild numbness.  

Strength was 5/5, including wrist flexion and extension, grip strength and pinch (thumb to index finger).  Reflexes were absent.  Sensation was normal at the shoulder, and decreased at the inner and outer forearm, and the hand and fingers.  There was no atrophy of the thenar eminence.  He had a number of subjective sensory complaints that were likely due to cervical spine degenerative and osteoarthritic changes.  There was mild incomplete paralysis of the radial nerve.  The median nerve, and the ulnar nerve, were normal.  As a flare-up was not currently occurring, estimating any additional loss in the range of motion, or functional loss during flare-ups, would require a resort to mere speculation.  There was no muscle atrophy.  Motor strength was 5/5, with no weakness on examination (which was repeated several times).  The Veteran was independent with dressing and undressing, including fine motor manipulation of shirt buttons with the fingers of both hands.  

The examiner concluded that the Veteran's right radial nerve neuropathy was mild, and that it mostly consisted of reported pain, especially during forward arm flexion to grab something, providing more evidence against this claim. 

There is no objective evidence of radial motor dysfunction on clinical examination, and this is confirmed by his June 2013 EMG.  The Veteran's right median nerve carpal tunnel syndrome is minimal, corrected by surgery in 2005, without thenar muscle weakness or atrophy, without sensory loss in the median innervated digits.  The March 2013 EMG showed no definitive evidence of right medial neuropathy at the wrist, with findings most likely representing residual changes post carpal tunnel release.  The Veteran's nerve condition did not impact his ability to work.  

A VA hand and finger DBQ, dated in January 2014, shows that is was completed by the same examiner who competed the January 2014 peripheral nerves DBQ.  She indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The report notes the following: the Veteran denied flare-ups.  There was no limitation of motion or painful motion for any fingers or the thumb.  There was no additional limitation of motion upon repetitive use testing.  After repetitive use testing, there was no gap between the thumb pad and the fingers, or between any fingertips and the proximal transverse crease of the palm, no limitation in extension for the index finger or the middle finger, and no additional limitation in the range of motion.  There was no functional loss or functional impairment in the fingers or thumbs.  Hand grip was 5/5.  There was no ankylosis.  Grasp, and grip strength was normal.  Normal function of the right hand was observed during the examination, including handling of medicine bottles that he brought.  He was noted to have been able to manipulate buttons and zippers on his clothing while dressing and undressing.  The Veteran does not have a hand, finger or thumb condition that impacts his ability to work.  

A VA peripheral nerves DBQ, dated in April 2016, shows that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The report shows the following: the Veteran reported that he had been a farmer, and worked hard and got his strength back following his inservice shrapnel wound.  His only relevant post-service surgery was his right carpal tunnel release surgery in 2005.  He complained of intermittent numbness around his right thumb that he had learned to live with and which did not bother him anymore.  He lives alone and does all his work by himself.  On examination, there was no constant pain, intermittent pain, or paresthesias or dysthesia.  There was mild numbness.  Strength at the right elbow, wrist (flexion and extension), grip, and pinch were 5/5.  There was no muscle atrophy.  Reflexes were absent in the right upper extremity.  A sensory examination of the right upper extremity was normal, including at the right thumb.  There was mild incomplete paralysis of the right radial nerve.  The median nerve, and the ulnar nerve, were normal.  The Veteran is asymptomatic following his right carpal tunnel release.  He has no difficulty in making a fist.  There was no pain or tenderness.  His incomplete paralysis of the right radial nerve is mild.  There is no wrist drop, and no dropping or flexion of the hand or fingers.  The thumb is not adducted.  His ability to extend his hand at the wrist, extend his proximal phalanges of his fingers, extend his thumb, and make a lateral movement of the wrist, supination of the hand, extension and flexion of the elbow, were normal.  The synergic motion of the extensors was normal, to include making the hand grip.  The triceps has normal strength, tone, bulk, and intact reflex.  

The diagnoses were right medial nerve impairment, carpal tunnel syndrome, (major), resolved PO (post-operative) right carpal tunnel release, and residual subjective numbness, right thumb area only, stable, NCD (not considered disabling), no functional impairment.  

There was impairment in his ability to work, but his condition should not preclude light duty or sedentary employment.  Physical employment involving operating heavy machinery or vehicles should be avoided due to risk of self-injury.  The Veteran reports his condition is stable and controlled, and he needs no medication or oral agents.  There is no current subjective or objective evidence of disabling residuals that would preclude his ability to obtain and maintain substantially gainful employment.  

A VA hand and finger DBQ, dated in April 2016, shows that is was completed by the same examiner who competed the January 2014 peripheral nerves DBQ.  The examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The report notes the following: the Veteran did not report having any functional loss or functional impairment, to include with repeated use over time.  On examination, there was a normal range of motion in the right hand.  There was no evidence of pain with use.  There was no additional functional loss or loss of motion after three repetitions.  With regard to whether or not there was significantly limited functional ability due to pain, weakness, fatigability, or incoordination with repeated use over time, this could not be estimated without resort to mere speculation.  The examiner explained that the Veteran had not been observed using his hand "after repeated use over time."  There was no additional loss in the range of motion due to these symptoms.  Grip strength for the right hand was 5/5.  There was no muscle atrophy, and no ankylosis.  There was no impact on his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The Veteran's right hand function was within normal limits.  It was grossly normal with a full range of motion.  He was able to grasp and manipulate objects.   His muscle strength and fine motor movements of his right hand and entire right upper extremity were normal.  He reported no difficulty during his examination, and he was able to write, pick up and use objects, to include a pen to write and sign with, use keys to open and close a door.  His subjective sensory numbness around his right thumb was not disabling, and no functional impairment was noted, to include very subtle right radial nerve muscle findings.  

Based on the foregoing, the Board finds that overall, the evidence does not show that the Veteran's right upper extremity disability is manifested by symptomatology that more nearly approximates the criteria for an evaluation in excess of 30 percent under DC 8514, and that the preponderance of the evidence is against a higher evaluation.  While there are findings of absent upper extremity reflexes, numbness at the right thumb, and a few scattered findings of no less than 4/5 strength, the evidence primarily shows that the Veteran was found to have 5/5 strength his right upper extremity, with otherwise normal sensation and functioning.   Dr. S.B.'s reports note 5/5 strength in the upper extremities, with normal bulk and tone, and a normal sensory examination, with fully intact radial nerve function bilaterally with extension at the elbow and at the wrist without focal deficits.  Coordination was intact for fine and gross motor function in the hands and upper extremities, bilaterally.  A January 2014 VA DBQ shows that the Veteran's right thumb subjective numbness not considered disabling, and that it resulted in no functional impairment.  The April 2016 DBQ shows that there was no constant pain, intermittent pain, or paresthesias or dysthesia.  There was mild numbness.  Both the 2014 and 2016 VA examiners characterized the Veteran's incomplete paralysis of the right radial nerve as "mild."  To the extent that the January 2014 VA peripheral nerves DBQ shows that functional loss during flare-ups could not be estimated without resort to speculation, this does not rise to the level of equipoise.  See 38 C.F.R. § 3.102 (2015); Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate).  

Accordingly, the Board finds that the evidence is insufficient to show severe incomplete paralysis of the radial nerve, the criteria for a rating in excess of 30 percent are not shown to have been met, and the claim must be denied.  

The Board also concludes that the evidence does not demonstrate that the Veteran's right upper extremity disability is manifested by severe incomplete neuritis, or neuralgia, such that a higher rating is warranted under DC's 8614 or 8714.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, sensation, and limitation of range of motion, the Board finds that it is not shown that the Veteran's right upper extremity disability is manifested by severe incomplete neuritis, or neuralgia of the radial nerve, as contemplated by these diagnostic codes.  Accordingly, the criteria for an evaluation in excess of 30 percent have not been met under DCs 8614 or DC 8714.

In reaching this decision, the Board has considered the possibility of an increased rating based on the Veteran's history of carpal tunnel release, and whether an increased rating is warranted for impairment of paralysis, neuralgia, or neuritis of the median nerve of the major extremity.  See 38 C.F.R. § 4.124a, DCs 8515, 8615, and 8715 (2015).  However, the evidence includes Dr. S.B.'s findings noting that there is no electrodiagnostic evidence consistent with median neuropathy at the right wrist, and the January 2014 VA DBQs which note that his right carpal tunnel syndrome was corrected by surgery in 2005, without thenar muscle weakness or atrophy, without sensory loss in the median innervated digits.  Both the 2014 and 2016 VA DBQs show that the Veteran's right median nerve was normal, and that he was observed to have normal function of his right hand.  The April 2016 DBQ further notes that the Veteran's right medial nerve impairment, carpal tunnel syndrome was "resolved," and that his residual subjective numbness, right thumb area only, stable, NCD (not considered disabling), with no functional impairment.  Given these findings, the Veteran disability is more properly evaluated as an impairment of the radial nerve.  See 38 C.F.R. § 4.120 (2015); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this regard, it is very important for the Veteran to understand that this finding does not suggest the Veteran's does not have problems with this disability.  This finding is simply the degree of the problem only. 

B.  Residuals, Shell Fragment Wound, Right (Major) Arm, MG VI

The relevant medical evidence previously summarized in Part I and II of this decision in incorporated herein.  Briefly stated, in July 1970, the Veteran sustained a shrapnel wound to his right arm during service in Vietnam.  He was determined to be unfit for duty due to his wounds.  A Physical Evaluation Board report, dated in January 1971, notes radial nerve, right, major, paralysis of, complete, secondary to fragment wound.  A March 1976 VA examination report contained a diagnosis of old traumatic radial nerve palsy on the right, with good resolution with only minor weakness remaining.  It noted that there was no pain, causalgia, or limitation of motion in the right arm.  His disability was characterized as "mild."  An October 2004  VA examination report noted mild weakness of wrist and finger extension, and flexion strength of 5/5.  There was some decreased right hand sensation, but no hand atrophy.  The diagnosis was severe right carpal tunnel syndrome, right radial mononeuropathy and residuals of muscle injury secondary to shrapnel wound.   See 38 C.F.R. § 4.1.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2015).  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. §  4.56. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. §  4.56 (c), (d). 

 Under 38 C.F.R. §  4.56 (d):

A moderate muscle disability is one where the injury was through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in 38 C.F.R. §  4.56 (c), particularly lowered threshold of fatigue after average use, affecting of particular functions that are controlled by the injured muscles.  Objectively, there would be entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  There would be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §  4.56 (d)(2).

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. §  4.56 (c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. §  4.56 (d)(3).

The function of Muscle Group VI involves extension of the elbow (long head of triceps is stabilizer of the shoulder joint).  This provision further provides: extensor muscles of the elbow (1) triceps; (2) anconeous.  See 38 C.F.R. § 4.73, DCs 5303, 5305, 5306. 

Normal motion of an elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I. 

The Veteran's right arm condition has been evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5306.  

Under DC 5306, a 30 percent rating is warranted for moderately severe disability (of the dominant upper extremity). 

Under 38 C.F.R. § 4.71a, DC 5206, a 20 percent rating is warranted where forearm flexion of the major extremity is limited to 90 degrees. 

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is warranted for: "Forearm, limitation of extension" where elbow extension of the major extremity is limited to 75 degrees.  

With regard to the medical evidence dated during the time period in issue, the findings in a VA muscles examination report, dated in December 2008, have been discussed.  They show inter alia that muscle strength in the right upper extremity was 5/5, and that the elbow had a normal range of motion.  There was no atrophy.  

A VA muscle DBQ, dated in January 2014, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The diagnosis was SFW right arm, Muscle Group VI.  The Veteran complained of pain when he stretched his right arm forward, such as when he reached forward to shake hands.  The Veteran also reported having consistent fatigue and pain.  He reported taking Tramadol prn (as occasion requires), up to four times per day.  Muscle Group VI was noted to affect the extensor muscles of the elbow (triceps).  There was no history of muscle hernia, or fascial defects associated with muscle injury.  There was no impact on muscle substance or function.  There was no objective evidence of weakness, tenderness, or atrophy.  Muscle strength in the right upper extremity was 5/5 at the shoulder, elbow, and wrist.  The Veteran was functionally independent with all self-care activities, household activities, and gardening and planting.  X-rays revealed minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile in the soft tissue of the right arm at Muscle Group VI.  There was no impact on his ability to work.  

A VA muscle DBQ, dated in April 2016, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The diagnosis was SFW right arm, Muscle Group VI, resolved, not considered disabling, no functional impairment.  The Veteran reported that he had a history of four left hand surgeries, and that he did everything with his right hand.  He reported that he had gotten his strength back following service.  He denied having pain, and stated that he had learned to live with his injury.  There was no relevant post-service history of surgery to his right hand or forearm.  There was no history of injury to the forearm or hand, and no fascial defects or impairment of muscle substance or function due to injury.  On examination,  muscle strength in the right upper extremity was 5/5 at the shoulder, elbow, and wrist.  There was no muscle atrophy.  There was no impact on his ability to work.  The examiner concluded that the overall degree of injury to Muscle Group VI would be considered slight.  The examiner explained that this injury was asymptomatic, with normal muscle strength and tone, and without any significant muscle atrophy.  There were no cardinal signs or symptoms of a muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, or uncertainty of movement.  There was subtle, less-prominent brachioradialis, during supination and pronation movements, with good resistance at the right elbow.  There is no current and subjective or objective evidence of disabling residuals of SFW of the right (major) arm, Muscle Group VI, that would preclude the Veteran's ability to obtain and maintain substantially gainful employment.  

The Veteran's right arm disability has been evaluated as 10 percent disabling, and the Board finds that the evidence of record is insufficient to show that the Veteran's residuals, shell fragment wound, right (major) arm, MG VI, is shown to have been productive of a moderately severe injury.  Overall, the Veteran's in-service wound is not shown to be consistent with a moderately severe injury.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006) (38 C.F.R. §  4.56 (d) is essentially a totality-of-the-circumstances test and no single factor is per se controlling).  For example, the evidence does not show that the Veteran has such symptoms as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  There are multiple findings indicating that he has a full range of motion in his right elbow, and right arm strength of 5/5.  The January 2014 VA DBQ shows that there was no history of muscle hernia, or fascial defects associated with muscle injury, no impact on muscle substance or function, and that there was no objective evidence of weakness, tenderness, or atrophy.  The Veteran was functionally independent with all self-care activities, household activities, and gardening and planting.  X-rays revealed minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile in the soft tissue of the right arm at Muscle Group VI.  The April 2016 VA muscle DBQ shows that The examiner concluded that the overall degree of injury to Muscle Group VI would be considered slight, explaining that this injury was asymptomatic, with normal muscle strength and tone, and without any significant muscle atrophy, and that there were no cardinal signs or symptoms of a muscle disability see, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, or uncertainty of movement.  

Both the 2014 and 2016 VA muscle DBQs show that muscle strength in the right upper extremity was 5/5 at the shoulder, elbow, and wrist, providing more evidence against this claim. 

In summary, the evidence does not support a conclusion that the criteria for more than a 10 percent evaluation have been met, and the findings are insufficient to show more than a moderate injury.  As the preponderance of the evidence indicates that the Veteran's disability is not more than moderate, the Board concludes that the disability picture for the Veteran's service-connected residuals, shell fragment wound, right (major) arm, MG VI, does not more nearly approximate the criteria for a 30 percent evaluation under DC 5306.  

Similarly, the criteria for a rating in excess of 10 percent rating under DC's 5206 and 5207 are not shown to have been met.  The Veteran has consistently been shown to have a full range of motion in the right elbow.  There is no evidence to show that the Veteran's right forearm extension is limited to 55 degrees, or that his right forearm flexion is limited to 90 degrees.  As the preponderance of the evidence shows that the criteria for a rating in excess of 10 percent have not been met under DC's 5206 and 5207, the claim must be denied.  

The Board has also considered whether an increased evaluation may be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262  (1998).  In this case, when the ranges of motion in the right elbow are considered together with the evidence showing functional loss, to include primarily findings showing 5/5 strength, and the lack of evidence of sufficiently severe neurologic deficit, or muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an increased rating.  

In summary, there is insufficient evidence of functional loss due to Muscle Group VI pathology to support a conclusion that the loss of motion in the right elbow more nearly approximates the criteria for a rating in excess of 10 percent rating under DC 5206 or 5207, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.   

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his right upper extremity symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

It is again important for the Veteran to understand that the current evaluations take into account the problems he has cited.  If it did not, there would be a limited basis for the current evaluations.

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased rating is warranted for either disability.  

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as right upper extremity weakness and numbness.  The RO clearly based its evaluations on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence does not show that "related factors" are present.  The evidence shows that since his service, the Veteran has not undergone any relevant surgeries or hospitalizations, other than a right carpal tunnel release in 2005. The Veteran has reported that he stopped working in 1994 due to back symptoms.  The 2014 and 2016 VA DBQs show that it was determined that the Veteran's disabilities do not impact his ability to work whatsoever, with the exception of the April 2016 peripheral nerves DBQ, which notes that his condition should not preclude light duty or sedentary employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Given the foregoing facts, "related factors" warranting a referral are not shown, and in any event, as this case is not an exceptional or unusual disability picture, referral is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not attempted to dissociate any right upper extremity symptoms from either of the service-connected disabilities in issue.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to either of the service-connected disability in issue.  

The Veteran has reported that he quit working in 1994 due to back symptoms.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  Special Monthly Compensation

Special monthly compensation is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  

The effect of the loss of use of hand is detailed in 38 C.F.R. § 4.63; see also 38 C.F.R. §  3.350 (2015).  This regulation provides that loss of use of a hand, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  

In Tucker v. West, 11 Vet. App. 369 (1998), the U.S. Court of Appeals for Veterans Claims (Court) stated that the responsibility for determining loss of use lies with the adjudicator and not the examining physician.

The medical evidence has previously been discussed.  Briefly stated, he has complained of right hand symptoms of numbness and difficulty gripping.  There have been some scattered findings of strength no less than 4/5, with most findings showing 5/5 strength, to include 5/5 strength in all three VA examination reports.  

Dr. S.B.'s reports, dated in 2012, state that his coordination was intact for fine and gross motor function in the hands and upper extremities, bilaterally.  

The January 2014 VA hand and finger DBQ states that there was no functional loss or functional impairment in the fingers or thumbs and that hand grip was 5/5.  Grasp, and grip strength was normal.  Normal function of the right hand was observed during the examination, including handling of medicine bottles that he brought.  

The April 2016 VA hand and finger DBQ shows that on examination, there was a normal range of motion in the right hand.  There was no evidence of pain with use.  There was no additional functional loss.  There was no muscle atrophy, and no ankylosis.  There was no impact on his ability to perform any type of occupational task.  The Veteran's right hand function was within normal limits.  He was able to grasp and manipulate objects.  His muscle strength and fine motor movements of his right hand and entire right upper extremity were normal.  He reported no difficulty during his examination, and he was able to write, pick up and use objects, to include a pen to write and sign with, use keys to open and close a door.  His subjective sensory numbness around his right thumb was not disabling, and no functional impairment was noted, to include very subtle right radial nerve muscle findings.  

The Board finds that the evidence is insufficient to show that the Veteran has lost the use of his right hand.  There is no competent and probative evidence to show that no effective function remains in his right hand other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The medical evidence indicates that the Veteran has subjective sensory numbness around his right thumb, with "very subtle right radial nerve muscle findings," and that his right hand is normal in strength, ranges of motion, and coordination.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 C.F.R. § 3.809. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his orthopedic disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to identify a specific level of disability according to the appropriate regulations.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In this regard, in March 2009, the Social Security Administration (SSA) stated that they did not have any records for the Veteran.  That same month, the RO issued a memorandum in which it determined that all efforts had been made to obtain the SSA's records, and that additional efforts would be futile.  The Veteran has been afforded several examinations, and etiological opinions have been obtained in association with the claim for service connection.  

In March 2016, the Board remanded these claims.  The Board directed that any outstanding treatment for the Veteran's incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, and residuals of a SFW of the right (major) arm, MG VI, and cervical spine disorder, be obtained, to include all VA treatment, and in particular, records from the VAMC in Gainesville, Florida, since October 2015.   Treatment records from the Gainesville VAMC, dated between 2015 and 2016, were subsequently obtained.  The Board further directed that the Veteran be scheduled for VA muscle, nerve, and hand examinations.  In April 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a cervical spine disorder is denied.

A rating in excess of 30 percent for service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, excluding the period from February 17, 2005 to March 31, 2005, when a temporary total disability rating was in effect, is denied.

A rating in excess of 10 percent for service-connected residuals of a shell fragment wound of the right (major) arm, Muscle Group VI, is denied.

Special monthly compensation based on loss of use of one hand is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


